Name: Commission Regulation (EEC) No 362/90 of 12 February 1990 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 39/ 10 Official Journal of the European Communities 13 . 2. 90 COMMISSION REGULATION (EEC) No 362/90 of 12 February 1990 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 (1)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 4 131 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . O OJ No L 172, 21 . 6. 1989, p. 1 . (') OJ No L 136, 26 . 5 . 1987, p. 1 . (*) OJ No L 204, 25 . 7 . 1987, p. 1 . 13 . 2. 90 Official Journal of the European Communities No L 39/ 11 ANNEX I LOT A 1 . Operation Nos ('): 795 to 807/89 2. Programme : 1989 3. Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : rolled oats ' 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.9) 8 . Total quantity : 852 tonnes (1 469 tonnes of cereals) 9. Number of lots : one 10. Packaging and marking (*) (') f7) (') ( ,0) (' ') : see OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.3) Marking on the bags in letters at least 5 cm high : see Annex II 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15^ Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15  31 . 3 . 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 27. 2. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 . 3 . 1990, at 12 noon (b) period for making the goods available at the port of shipment : 1  15. 4. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (') : refund applicable on 20. 2. 1990, fixed by Commission Regulation (EEC) No 225/90 (OJ No L 22, 26. 1 . 1990, p. 66) NO L 39/ 12 Official Journal of the European Communities 13. 2. 90 LOT B 1 . Operation Nos ('): 808 to 810/89 2. Programme : 1989 3 . Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : rolled oats 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II. A. 9) 8 . Total quantity : 96 tonnes (166 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (^ (6) (7) (*)(") ¢: ¢ ¢ see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.3) Marking on the bags in letters at least 5 cm high : see Annex II 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15  31 . 3 . 1990 18 . Deadline for the supply ;  19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 27. 2. 1 990, at 1 2 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 . 3 . 1990, at 12 noon (b) period for making the goods available at the port of shipment : 1  15. 4. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire , Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (') : refund applicable on 20. 2. 1990, fixed by Commission Regulation (EEC) No 225/90 (OJ No L 22, 26. 1 . 1990, p. 66) 13. 2. 90 Official Journal of the European Communities No L 39/ 13 LOT C 1 . Operation Nos (') : 811 to 815/89 2. Programme : 1989 3. Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II , 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.6) 8 . Total quantity : 206 tonnes (282 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (5) (6 ) ( 7) (9) (10) (11 ) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2 (a)) Marking on the bags in letters at least 5 cm high : see Annex II 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 1 3 . Port of shipment :  1 4. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15  31 . 3 . 1990 1 8 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 27. 2. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 . 3. 1990, at 12 noon (b) period for making the goods available at the port of shipment : 1  15. 4. 1990 (c) deadline for the supply : ¢ «  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex : AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (8) : refund applicable on 20. 2. 1990, fixed by Commission Regulation (EEC) No 225/90 (OJ No L 22, 26. 1 . 1990, p. 66) No L 39/14 Official Journal of the European Communities 13. 2. 90 LOT D 1 . Operation Nos (') : 816 and 817/89 2. Programme : 1989 3. Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Chile (170 tonnes), Nicaragua (1 300 tonnes) 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.6) 8 . Total quantity : 1 470 tonnes (2 014 tonnes of cereals) 9. Number of lots : one 10 . Packaging and marking (*) (*) f) (?) (u) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2 (a)) Marking on the bags in letters at least 5 cm high : 'ACCIÃ N N ° 816/89 / HARINA DE TRIGO / CHILE / AATM / 91735 / COYAHIQUE VIA CHACABUCO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' 'ACCIÃ N N ° 817/89 / HARINA DE TRIGO / NICARAGUA / SOSO / 93907 / MANAGUA VIA CORINTO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15  31 . 3 . 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 27 . 2. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 . 3 . 1990, at 12 noon (b) period for making the goods available at the port of shipment : 1  15. 4. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B-1049 Bruxelles ; telex : AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (8) : refund applicable on 20. 2. 1990, fixed by Commission Regulation (EEC) No 225/90 (OJ No L 22, 26. 1 . 1990, p. 66) 13. 2. 90 Official Journal of the European Communities No L 39/15 LOT E 1 . Operation Nos ('): 818 and 819/89 2. Programme : 1989 3 . Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Guinea-Bissau (100 tonnes), Togo (100 tonnes) 6 . Product to be mobilized : sorghum 7. Characteristics and quality of the goods f): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.5) 8 . Total quantity : 200 tonnes 9 . Number of lots : one 10 . Packaging and marking (*) (6) Q (') ( 10) (") : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1 . (c)) Marking on the bags in letters at least 5 cm high : 'ACÃ Ã O N ° 818/89 / SORGO / 90645 / BISSAU / DONATIVO DA COMUNIDADE ECONOMICA EUROPEIA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA' 'ACTION N0 819/89 / SORGO / 91736 / LOME / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15  31 . 3 . 1990 18 . Deadline for die supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 27. 2. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 . 3 . 1990, at 12 noon (b) period for making the goods available at the port of shipment : 1  15. 4. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 20. 2. 1990, fixed by Commission Regulation (EEC) No 225/90 (OJ No L 22," 26. 1 . 1990, p. 66) No L 39/16 Official Journal of the European Communities 13. 2. 90 Notes : ... (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227, 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Articled (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 The successful tenderer shall give the beneficiaries representatives a health certificate at the time of delivery. (*) The successful tenderer shall give the beneficiaries' representatives a certificate of origin at the time of delivery. f) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annex. ( ®) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (10) The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. Shipment to take place in 20-foot containers (Operation Nos 797 to 799/89 : in 40-foot containers), conditions FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provision of the second subparagraph of Article 13 (2) of Regulation (EEC) No 2200/87 shall not apply. (n) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 13 . 2. 90 Official Journal of the European Communities No L 39/17 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §9o na embalagem A 852 144 Caritas Spain Ecuador AcciÃ ³n n0 795/89 / Copos de avena / 96003 / Quito vÃ ­a Guayaquil / DonaciÃ ³n de la Comu ­ nidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 144 Caritas N PerÃ º AcciÃ ³n n0 796/89 / Copos de avena / 90330 / Ayacucho vÃ ­a Gallao / DonaciÃ ³n de la Comu ­ nidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 36 Caritas Ã ´ HaÃ ¯ti Action n ° 797/89 / Flocons d'avoine / 90283 / Port-au-Prince / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Pour distribution gratuite 144 Caritas N HaÃ ¯ti Action n0 798/89 / Flocons d'avoine / 90311 / Port-au-Prince / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Pour distribution gratuite 132 Caritas N RepÃ ºblica Dominicana AcciÃ ³n n0 799/89 / Copos de avena / 90331 / Santo Domingo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribu ­ ciÃ ³n gratuita 12 AATM CÃ ´te-d'Ivoire Action n0 800/89 / Flocons d'avoine / 91742 / Abidjan / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 12 AATM SÃ ©nÃ ©gal Action n0 801 /89 / Flocons d'avoine / 91738 / Bambey via Dakar / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 60 AATM Togo Action n ° 802/89 / Flocons d'avoine / 91737 / LomÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite x 48 AATM RÃ ©publique centraficaine Action n ° 803/89 / Flocons d'avoine / 91743 / Bangui via Douala / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 12 AATM Madagascar Action n0 804/89 / Flocons d'avoine / 91739 / Fianarantsoa via Toamasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite No L 39/ 18 Official Journal of the European Communities 13 . 2. 90 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 12 AATM Madagascar Action n0 805/89 / Flocons d'avoine / 91740 / Toamasina / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Pour distribution gratuite 12 Caritas I Somalia Action No 806/89 / Rolled oats / 90639 / Moga ­ dishu / Gift of the European Economic Commu ­ nity / For free distribution 84 Caritas I Malawi Action No 807/89 / Rolled oats / 90657 / Lilongwe via Dar es Salaam / Gift of the Euro ­ pean Economic Community / For free distribu ­ tion B 96 24 CAM Guatemala AcciÃ ³n n0 808/89 / Copos de avena / 92041 / Guatemala ciudad vÃ ­a Santo TomÃ ¡s de Castilla / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 60 CAM Guatemala AcciÃ ³n n0 809/89 / Copos de avena / 92042 / San Pedro de GarcÃ ­a vÃ ­a Santo TomÃ ¡s de Castilla / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 12 AATM Madagascar Action n ° 810/89 / Flocons d'avoine / 91741 / Toliara / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite C 206 20 Caritas B Bolivia AcciÃ ³n n0 811 /89 / Harina de trigo / 90291 / PotosÃ ­ vÃ ­a Antofagasta / DonaciÃ ³n de la Comu ­ nidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 95 Caritas B ZaÃ ¯re Action n0 812/89 / Farine de froment / 90274 / Kinshasa via Matadi / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 37 Caritas B ZaÃ ¯re Action n0 813/89 / Farine de froment / 90277 / Kananga via Matadi / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 18 Caritas B ZaÃ ¯re Action n0 814/89 / Farine de froment / 90276 / Bukavu via Dar es-Salaam / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Pour distribu ­ tion gratuite 36 Caritas B ZaÃ ¯re Action n0 815/89 / Farine de froment / 90294 / Bukavu via Dar es-Salaam / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Pour distribu ­ tion gratuite